Citation Nr: 0307143	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  94-59 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for porphyria cutanea 
tarda. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1965 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board remanded the case in October 1998.  

Although the October 1998 Board remand included the issue of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), this issue was granted in a March 2001 
rating decision and is therefore no longer in appellate 
status.  While the Board notes that the veteran filed a 
notice of disagreement in May 2001 requesting a high initial 
disability rating for his service-connected PTSD, the veteran 
failed to file a timely substantive appeal as to this issue 
following a January 2002 statement of the case.  As such, a 
claim for a higher initial disability rating for his service-
connected PTSD is not in appellate status.  38 U.S.C.A. 
§ 7105 (West 2002).

The Board notes that in a correspondence dated July 2001, the 
veteran specifically reference a request to claim service 
connection for a chronic and severe dry eye condition and 
Blephraitis as secondary to his porphyria cutanea tarda 
condition.  This would appear to be a new claim of 
entitlement to service connection and this matter is hereby 
referred to the RO for appropriate action.    


FINDING OF FACT

Porphyria cutanea tarda was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is porphyria cutanea tarda otherwise related to the 
veteran's active duty service. 


CONCLUSION OF LAW

Porphyria cutanea tarda was not incurred in or aggravated by 
active service, nor is it secondary to herbicide exposure.  
38 U.S.C.A. §§ 1110, 1116, 1154(b), 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement to 
service connection.  The discussions in the rating decisions, 
statements of the case, and supplemental statements of the 
case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in a January 2002 supplemental statement 
of the case, the veteran was effectively furnished notice of 
the types of evidence VA would assist him in obtaining and 
his responsibilities with regard to identifying pertinent 
evidence.   See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

Furthermore, that there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA medical records, numerous VA examination reports, 
private medical records, and lay witness statements.  As the 
record shows that the veteran has been afforded VA 
examinations in connection with his claim, the requirements 
of 38 C.F.R. § 3.159(c)(4) (2002) have been met.  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board acknowledges that the veteran contends that he 
suffers from porphyria cutanea tarda resulting from Agent 
Orange exposure during his Vietnam service.  Under 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as to 
veteran's who served in Vietnam during a certain time period, 
certain diseases may be presumed to have resulted from 
exposure to certain herbicide agents such as Agent Orange.  

For purposes of this decision, the Board notes that the list 
of diseases associated with exposure to certain herbicide 
agents includes chloracne or other acneform disease 
consistent with chloracne, multiple myeloma, porphyria 
cutanea tarda, and soft-tissue sarcoma.  The diseases listed 
shall have become manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, and porphyria 
cutanea tarda shall have become manifest to a degree of 10 
percent or more within a year, after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6); 
see also Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  The Board 
notes that the veteran did serve in Vietnam during the 
appropriate time period and it is therefore presumed that he 
was exposed to herbicide agents.  38 C.F.R. 
§ 3.307(a)(6)(iii).

At this point, the Board also acknowledges that in Combee v. 
Brown, the United States Court of Appeals for the Federal 
Circuit held that when a veteran is found not to be entitled 
to a regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994), reversing in part Combee v. Principi, 4 
Vet. App. 78 (1993).  As such, the Board must not only 
determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, but 
must also determine whether his current disability is the 
result of active service under 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.303(d).

Turning to the record, medical evidence in support of the 
veteran's claim for service connection includes VA 
examination reports in July 1995 and April 1996 indicating 
that the veteran's current skin problem began to develop 
while he was in Vietnam and progressed since April 1991.  In 
addition, a private medical statement from Jeffrey R. 
McCutchen, D.O. is to the effect that the veteran's current 
porphyria cutanea tarda has been a chronic condition since 
service.  

However, while the Board acknowledges the opinions of the 
above examiners, service medical records document no 
diagnosis of porphyria cutanea tarda, although they do 
document treatment for dry skin on the right foot in December 
1966, apparently without success.  Significantly, separation 
examination in October 1968 indicated that clinical 
examination of the skin was normal.  Even more significant is 
the fact that post-service treatment records do not document 
treatment for a skin disorder until the early 1990s.  In 
fact, VA examination reports in March 1969, October 1978, 
March 1979 noted no skin abnormalities and a VA examination 
report in November 1989 indicated that the only skin 
abnormality found on examination was a scar in the right 
thigh.  

A review of the record was conducted by a VA examine in July 
1997.  The examiner also noted that there was no evidence of 
porphyria cutanea tarda in the service medical records or at 
the time of VA examinations in March 1969 and October 1978.

Moreover, based upon a review of the clinical evidence in the 
claims file and examination of the veteran, the April 2000 VA 
examiner offered a clear opinion to the effect that the 
veteran's current porphyria cutanea tarda became symptomatic 
in 1991 and that a review of the record showed no evidence of 
this disorder prior to 1991.  The Board finds the opinion of 
the April 2000 VA examiner to be more persuasive evidence 
than the opinions of Dr. McCutchen and the July 1995 and 
April 1996 VA examiners.  The April 2000 VA examiner's 
opinion is based on a review of the record from a 
longitudinal perspective, while Dr. McCutchen's opinion is 
not supported by any compelling rationale based on length of 
treatment, any review of the veteran's medical history or any 
detailed clinical findings.  Similarly, the July 1995 and 
April 1996 VA examiners' opinions appears to be contrary to 
the overwhelming clinical evidence which fails to show 
manifestations of porphyria cutanea tarda in service or for 
many years following service.  Moreover, none of the medical 
opinions appear to offer any detailed basis for otherwise 
finding a link in this particular case between current 
porphyria cutanea tarda and any incident of the veteran's 
service, to include exposure to herbicide agents.  Combee.

The Board has also considered the veteran and the lay witness 
statements and they have been given weight as to their 
observation for symptoms and limitations caused by his skin 
problems.  However, it does not appear that neither the 
veteran nor the lay witnesses are medically trained to offer 
any opinion as to causation.  See Espiritu v. Derwinksi, 2 
Vet. App. 492, 494-495 (1992) (laypersons may be competent to 
provide an eyewitness account of a veteran's visible 
symptoms, but they are not capable of offering opinions as to 
medical matters).  

In sum, porphyria cutanea tarda was not shown in active 
service or for many years thereafter and the probative, 
competent evidence of record does not show that the veteran's 
porphyria cutanea tarda is related to his active duty service 
on any basis, including as secondary to exposure to herbicide 
agents.  Therefore, after reviewing the totality of the 
relevant evidence, the Board is compelled to conclude that 
the preponderance of such evidence is against entitlement to 
service connection for porphyria cutanea tarda.   It follows 
that there is not a state of equipoise of the positive 
evidence with the negative evidence to permit a favorable 
determination pursuant to 38 U.S.C.A. § 5107(b).  


ORDER

The appeal is denied. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

